         Case 2:21-cv-00044-BSM Document 7 Filed 07/17/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

MAURICE T. DEWS                                                             PLAINTIFF
ADC #45176-007

v.                         CASE NO. 2:21-CV-00044-BSM

USA, et al.                                                              DEFENDANTS

                                        ORDER

      After carefully reviewing the record and United States Magistrate Judge J. Thomas

Ray’s proposed findings and recommendations (RD) [Doc. No. 6], the RD is adopted.

Dews’s claims against all defendants are dismissed without prejudice, and this dismissal

counts as a “strike.” 28 U.S.C. § 1915(g). Dews’s motion for appointment of counsel [Doc.

No. 5] is denied as moot. An in forma pauperis appeal would not be taken in good faith. 28

U.S.C. § 1915(a)(3).

      IT IS SO ORDERED this 17th day of July, 2021.




                                                  UNITED STATES DISTRICT JUDGE
